MEMORANDUM**
Darelle Lashawn Brown appeals the sentence imposed after revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3732. We review for abuse of discretion the district court’s departure from the policy statement range set forth in U.S.S.G. § 7B1.4, United States v. Musa, 220 F.3d 1096, 1100 (9th Cir.2000), and we affirm.
Review of the record shows that, prior to sentencing Brown, the district court considered the policy statement range for Brown’s violation set forth in U.S.S.G. § 7B1.4, and it complied with 18 U.S.C. § 3553 by stating its reasons for departing from this range. See Musa, 220 F.3d at 1101; United States v. Tadeo, 222 F.3d 623, 626 (9th Cir.2000). Accordingly, the district court did not abuse its discretion by sentencing Brown outside of the policy statement range set forth in U.S.S.G. § 7B1.4. See Tadeo, 222 F.3d at 625-26.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3,